 



exhibit 10.2
FindWhat.com
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made this 1st day of February 2004, (this
“Agreement”) between FindWhat.com (“FindWhat.com” or the “Company”), a Nevada
corporation, and John B. Pisaris (“Executive”).
Recitals
     A. The Company wishes to employ Executive and Executive wishes to be
employed by the Company on the terms and conditions set forth in this Agreement.
Statement of Agreement
     In consideration of the foregoing, and of Executive’s employment, the
parties agree as follows:
     1. Employment. Executive’s employment with FindWhat.com shall be upon the
terms and conditions hereinafter set forth to become effective upon execution of
this Agreement (the “Effective Time”).
     2. Duties.
          (a) From the date of this Agreement until August 1, 2004 (“Commute
Period”), Executive shall (i) be employed as the Vice President of the Company
reporting to the Company’s Chief Operating Officer, (ii) perform such other or
additional duties and responsibilities consistent with Executive’s title(s),
status, and position as the Chief Operating Officer or Board of Directors of
FindWhat.com may, from time to time, prescribe, and (iii) be based out of his
residence in the metropolitan Columbus, Ohio area, provided, however, that the
Company shall maintain a furnished apartment for Executive in Ft. Meyers, and
Executive shall travel to and from Ft. Meyers, Florida as necessary or required
in connection with the performance of his duties. On or before August 1, 2004,
Executive shall relocate to Ft. Meyers, Florida, and by October 31, 2004, the
Company will promote Executive to Senior Vice President and General Counsel. In
this capacity, Executive will serve as the Company’s chief legal officer and
will provide legal advice, representation and counsel to the Company with
respect to its business and affairs, and perform such other or additional duties
and responsibilities consistent with Executive’s title(s), status, and position
as the Chief Operating Officer or Board of Directors of FindWhat.com may, from
time to time, prescribe.
          (b) So long as employed under this Agreement, Executive agrees to
devote full time and efforts exclusively on behalf of the Company and to
competently, diligently and effectively discharge all duties of Executive
hereunder. Executive shall not be prohibited from engaging in such personal,
charitable, or other nonemployment activities as do not interfere with full time
employment hereunder and which do not violate the other provisions of this
Agreement. Executive further agrees to comply fully with all reasonable policies
of the Company as are from time to time in effect.

 



--------------------------------------------------------------------------------



 



          (c) After August 1, 2004, the Executive shall be based out of the
Company’s Ft. Myers, Florida office. If the Company decides to move its
operations more than 35 miles from its current offices in Fort Myers, Florida,
Executive shall not be required to relocate and, to the extent the Executive
cannot perform his duties hereunder as a result of such a move, his
non-performance will not constitute Cause (as defined below).
3. Compensation.
     (a) As full compensation for all services rendered to the Company pursuant
to this Agreement, in whatever capacity rendered, (i) the Company will pay to
Executive during the term hereof a minimum base salary at the rate of $225,000
per year (the “Basic Salary”), payable in accordance with the usual payroll
practices of the Company, and (ii) pursuant to Section 3(b), the Company will
issue to Executive 40,000 options for the Company’s common stock. The Basic
Salary thereafter may be increased, but not decreased, from time to time, by the
Board of Directors in connection with reviews of Executive’s performance
occurring no less frequently than annually and pursuant to the same review
process employed by the Board of Directors for the Company’s other executive
officers; provided, however, that the Company will have no obligation to perform
such review before April 1, 2005.
     (b) On the date hereof and pursuant to the Company’s FindWhat 1999 Stock
Incentive Plan, the FindWhat.com Non-Qualified Stock Option Agreement dated
February 1, 2004 between the Company and Executive, and the FindWhat.com
Incentive Stock Option Agreement dated February 1, 2004 between the Company and
Executive, the Company will issue to Executive options to acquire an aggregate
of 40,000 shares of the Company’s Common Stock, of which options to acquire a
total of 10,000 shares of the Company’s Common Stock will vest on each of the
first four anniversaries of this Agreement.
     (c) Executive will be entitled to receive incentive compensation pursuant
to the terms of plans adopted by the Board of Directors or its Compensation
Committee from time to time. The Board of Directors or its Compensation
Committee, as applicable, shall review Executive’s performance on an annual
basis and pursuant to the same review process employed by the Board of Directors
for the Company’s other executive officers; provided, however, that the Company
will have no obligation to perform such review before April 1, 2005. In
connection with such annual review, the Executive may be entitled to receive
additional stock option grants. Such options will be granted, if at all, in the
sole discretion of the Board of Directors or its Compensation Committee on terms
and conditions they determine. Notwithstanding the foregoing, (i) if the
Executive’s employment with the Company is terminated by the Company without
Cause (as defined below) or by Executive for Good Reason (as defined below), or
(ii) there is a Change in Control of the Company (as defined below), any stock
options granted to Executive on or after the Effective Time shall immediately
fully vest and remain exercisable during the Exercise Period (as defined in the
FindWhat.com Non-Qualified Stock Option Agreement dated February 1, 2004 between
the Company and Executive, and the FindWhat.com Incentive Stock Option Agreement
dated February 1, 2004 between the Company and Executive) as if the Executive
were still employed by the Company.

2



--------------------------------------------------------------------------------



 



     4. Business Expenses. The Company shall promptly pay directly, or reimburse
Executive for, all business expenses to the extent such expenses are paid or
incurred by Executive during the term of employment in accordance with Company
policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Executive of the Company’s business
and properly substantiated. In addition, the Company will reimburse Executive
for (a) during the Commute Period, all travel expenses between Ohio and Ft.
Meyers, Florida and the cost of a furnished apartment in Ft. Meyers, Florida for
Executive’s use, (b) bar dues and bar registration fees payable to the Ohio and
Florida State bar associations, (c) continuing legal education fees and related
costs and expenses, and (d) up to $20,000 of reasonable expenses that Executive
incurs in relocating his household from metropolitan Columbus, Ohio area to
Florida; provided, however, that the Company will not pay realtors’ or brokers’
fees and commissions in connection with the sale of his existing residence in
Ohio or the purchase of a new residence in Florida.
     5. Benefits. During the term of this Agreement and Executive’s employment
hereunder, the Company shall provide to Executive such insurance, vacation, sick
leave and other like benefits as are provided to other executive officers of the
Company from time to time. Executive will use his reasonable best efforts to
schedule vacation periods to minimize disruption of the Company’s business.
     6. Term; Termination.
          (a) The Company shall employ the Executive, and the Executive accepts
such employment, for an initial term commencing on the date of this Agreement
and ending on the first anniversary of the date of this Agreement. Thereafter,
this Agreement shall be extended automatically for additional twelve-month
periods, unless terminated as described herein. Executive’s employment may be
terminated at any time as provided in this Section 6. For purposes of this
Section 6, “Termination Date” shall mean the date on which any notice period
required under this Section 6 expires or, if no notice period is specified in
this Section 6, the effective date of the termination referenced in the notice.
          (b) The Company may terminate Executive’s employment without Cause (as
defined below) upon giving 30 days’ advance written notice to Executive. If
Executive’s employment is terminated without Cause under this Section 6(b), the
Executive shall be entitled to receive (A) the earned but unpaid portion of
Executive’s Basic Salary and pro rata portion of Executive’s bonus, if any,
through the Termination Date; (B) over a period of twelve (12) months following
the Termination Date (the “Severance Period”) an amount equal to the sum of his
(i) Basic Salary at the time of the Termination Date, plus (ii) the Termination
Bonus (as defined below); (C) any other amounts or benefits owing to Executive
under the then applicable employee benefit, long term incentive or equity plans
and programs of the Company, which shall be paid or treated in accordance with
Section 3 hereof and otherwise in accordance with the terms of such plans and
programs; and (D) benefits, (including, without limitation health, life,
disability and pension) as if Executive were an employee during the Severance
Period.

3



--------------------------------------------------------------------------------



 



          (c) The Company may terminate Executive’s employment upon a
determination by the Company that “Cause” exists for Executive’s termination and
the Company serves written notice of such termination upon Executive. As used in
this Agreement, the term Cause shall refer only to any one or more of the
following grounds:
          (i) commission of a material and substantive act of theft, including,
but not limited to, misappropriation of funds or any property of the Company;
          (ii) intentional engagement in activities or conduct clearly injurious
to the best interests or reputation of the Company which in fact result in
material and substantial injury to the Company;
          (iii) refusal to perform his assigned duties and responsibilities (so
long as the Company does not assign any duties or responsibilities which would
give the Executive Good Reason to terminate his employment as described in
Section 6(e)) after receipt by Executive of written detailed notice and
reasonable opportunity to cure;
          (iv) gross insubordination by Executive, which shall consist only of a
willful refusal to comply with a lawful written directive to Executive issued
pursuant to a duly authorized resolution adopted by the Board of Directors (so
long as the directive does not give the Executive Good Reason to terminate his
employment as described in Section 6(e));
          (v) the clear violation of any of the material terms and conditions of
this Agreement or any written agreement or agreements Executive may from time to
time have with the Company (following 30 days’ written notice from the Company
specifying the violation and Executive’s failure to cure such violation within
such 30 day period);
          (vi) Executive’s substantial dependence, as determined by the Board of
Directors of the Company, on alcohol or any narcotic drug or other controlled or
illegal substance which materially and substantially prevents Executive from
performing his duties hereunder;
          (vii) the final and unappealable conviction of Executive of a crime
which is a felony or a misdemeanor involving an act of moral turpitude, or a
misdemeanor committed in connection with his employment by the Company, which
causes the Company a substantial detriment; and
          (viii) Executive fails to have established a permanent residence in
Florida by August 1, 2004.
In the event of a termination under this Section 6(c), the Company will pay
Executive the earned but unpaid portion of Executive’s Basic Salary through the
Termination Date. If any determination of substantial dependence under
Section 6(c)(vi) is disputed by the Executive, the parties hereto agree to abide
by the decision of a panel of three physicians appointed in the manner as
specified in Section 6(d) of this Agreement.

4



--------------------------------------------------------------------------------



 



If any determination of “Cause” is made under items 6(c), (i), (ii), (iii),
(iv), (v), or (vii) which Executive contests, Executive shall have the
opportunity, within 30 days of such determination, to personally appear in front
of the Board of Directors and present his case to the Board of Directors and
have the Board of Directors reconsider the determination of Cause.
          (d) Executive’s employment shall terminate upon the death or permanent
disability of Executive. For purposes hereof, “permanent disability,” shall mean
the inability of the Executive, as determined by the Board of Directors of
FindWhat.com, by reason of physical or mental illness to perform the duties
required of him under this Agreement for more than 120 days in any 360 day
period. Upon a determination by the Board of Directors of FindWhat.com that
Executive’s employment shall be terminated under this Section 6(d), the Board of
Directors shall give Executive 30 days’ prior written notice of the termination.
If Executive disputes a determination of the Board of Directors under this
Section 6(d), the parties agree to abide by the decision of a panel of three
physicians. FindWhat.com will select a physician, Executive will select a
physician and the physicians selected by FindWhat.com and Executive will select
a third physician. Executive agrees to make himself available for and submit to
examinations by such physicians as may be directed by the Company. Failure to
submit to any examination shall constitute a breach of a material part of this
Agreement. In the event of termination due to death or permanent disability, the
Company will pay Executive, or his legal representative, the earned but unpaid
portion of Executive’s Basic Salary through the Termination Date and the earned
but unpaid portion of any vested incentive compensation under and consistent
with plans adopted by the Company prior to the Termination Date.
          (e) The Executive may terminate his employment for Good Reason (as
defined below) upon giving 30 days advance written notice to the Company. If
Executive’s employment is terminated with Good Reason under this Section 6(e),
the Executive shall be entitled to receive (A) the earned but unpaid portion of
Executive’s Basic Salary and pro rata portion of Executive’s bonus, if any,
through the Termination Date; (B) over a period of twelve (12) months after the
Termination Date an amount equal to the sum of his (i) Basic Salary at the time
of the Termination Date, plus (ii) the Termination Bonus (as defined below);
(C) any other amounts or benefits owing to Executive under the then applicable
employee benefit, long term incentive or equity plans and programs of the
Company, which shall be paid or treated in accordance with Section 3 hereof and
otherwise in accordance with the terms of such plans and programs; and
(D) benefits, (including, without limitation health, life, disability and
pension) as if Executive were an employee during the Severance Period. As used
in this Agreement, the term “Good Reason” means any one or more of the following
grounds:

  (i)   a change in Executive’s title(s), status, position or responsibilities
without Executive’s written consent, which does not represent a promotion from
his existing status, position or responsibilities, despite Executive’s written
notice to the Company of his objection to such change and the Company’s failure
to address such notice in a reasonable fashion within 30 days of such notice;

5



--------------------------------------------------------------------------------



 



  (ii)   the assignment to Executive of any duties or responsibilities which are
inconsistent with his status, position or responsibilities as set forth in
Section 2 hereof, despite Executive’s written notice to the Company of his
objection to such change and the Company’s failure to address such notice in a
reasonable fashion within 30 days of such notice;     (iii)   if there is a
reduction in Executive’s Basic Salary;     (iv)   if there is a Change in
Control of the Company and Executive terminates his employment during the
“Window Period” (as defined below);     (v)   a breach by the Company of any
material term or provision of this Agreement;     (vi)   a relocation of the
Company’s offices in Fort Myers, Florida to a location more than 35 miles from
the current location; or     (vii)   the Company fails to promote Executive to
Senior Vice President and General Counsel by October 31, 2004.

          (f) The Executive may terminate his employment for any reason (other
than Good Reason) upon giving 30 days’ advance written notice to the Company. If
Executive’s employment is so terminated under this Section 6(f), the Company
will pay Executive the earned but unpaid portion of Executive’s Basic Salary
through the Termination Date and the earned but unpaid portion of any vested
incentive compensation under and consistent with plans adopted by the Company
prior to the Termination Date.
          (g) In the event of the Executive’s death during the Severance Period,
payments of Basic Salary under this paragraph 6 and payments under the Company’s
employee benefit plan(s) shall continue to be made in accordance with their
terms during the remainder of the Severance Period to the beneficiary designated
in writing for such purpose by the Executive or, if no such beneficiary is
specifically designated, to the Executive’s estate.
          (h) As used in this Agreement, the term “Bonus” shall mean any bonus,
incentive compensation or any other cash benefit paid or payable to the
Executive under any incentive compensation grant or plan, excluding signing
bonuses and the Company’s stock option plan. For purposes of this Agreement, the
Executive’s “Termination Bonus” shall be equal to the amount of the Executive’s
Bonus for the four (4) fiscal quarters immediately preceding the Termination
Date, provided, however, if there has been a Change in Control of the Company
the Termination Bonus shall be an amount equal to the greater of (i) the
preceding calculation or (ii) Executive’s Bonus for the four (4) fiscal quarters
immediately preceding the Change in Control of the Company.
          (i) As used in this Agreement, the term “Window Period” shall mean the
period of time after a Change in Control in which Executive can terminate his
employment with the Company for any reason and the termination shall be deemed a
termination for Good Reason for purposes of this Agreement. The Window Period
begins 180 days after a Change in Control and lasts for thirty (30) days.

6



--------------------------------------------------------------------------------



 



          (j) As used in this Agreement, the term “Change in Control” shall mean
the occurrence of any one of the following events:
               (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more, excluding in the calculation of Beneficial Ownership securities
acquired directly from the Company, of the combined voting power of the
Company’s then outstanding voting securities;
               (ii) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty-one percent (51%) or
more of the combined voting power of the Company’s then outstanding voting
securities;
               (iii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the Effective Time, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of the at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Effective Time or whose appointment, election or nomination for election was
previously so approved or recommended;
               (iv) there is a consummated merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent equity outstanding immediately after such
merger or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person,
directly or indirectly, acquired twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates); or
               (v) the stock holders of the Company approve a plan of complete
liquidation of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect), other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
For purposes of this Section 6, the following terms shall have the following
meanings:

7



--------------------------------------------------------------------------------



 



               (i) “Affiliate” shall mean an affiliate of the Company, as
defined in Rule 12b-2 promulgated under Section 12 of the Securities Exchange
Act of 1934, as amended from time to time (the “Exchange Act”);
               (ii) “Beneficial Owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act;
                    (iii) “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of shares of Common Stock of the Company.
     7. Indemnity.
          (a) Subject only to the exclusions set forth in Section 7(b) hereof,
the Company hereby agrees to hold harmless and indemnify Executive against any
and all expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Executive in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (excluding an action by or in the
right of the Company) to which Executive is, was or at any time becomes a party,
or is threatened to be made a party, by reason of the fact that Executive is,
was or at any time becomes a director, officer, employee or agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.
          (b) The Company hereof shall not indemnify Executive pursuant to
Section 7(a):
          (i) except to the extent the aggregate losses to be indemnified
hereunder exceed the amount of such losses for which Executive is indemnified
pursuant to any directors and officers liability insurance purchased and
maintained by the Company;
          (ii) in respect to remuneration paid to Executive if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;
          (iii) on account of any suit in which judgment is rendered against
Executive for an accounting of profits made from the purchase or sale by
Executive of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;

8



--------------------------------------------------------------------------------



 



          (iv) on account of Executive’s material breach of any provision of
this Agreement;
          (v) on account of Executive’s act or omission being finally adjudged
to involve intentional misconduct, a knowing violation of law, or grossly
negligent conduct; or
          (vi) if a final decision by a Court having jurisdiction in the matter
shall determine that such indemnification is not lawful.
          (c) All agreements and obligations of the Company contained herein
shall continue during the period Executive is a director, officer, employee or
agent of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Executive shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Executive was an officer or director of the Company
or serving in any other capacity referred to herein.
          (d) Promptly after receipt by Executive of notice of the commencement
of any action, suit or proceeding, Executive will, if a claim in respect thereof
is to be made against the Company under this Section 7, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability which it may have to Executive otherwise than
under this Section 7. With respect to any such action, suit or proceeding as to
which Executive notifies the Company under this Section 7(d):
          (i) The Company will be entitled to participate therein at its own
expense.
          (ii) Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel selected by the
Company. After notice from the Company to Executive of its election so to assume
the defense thereof, the Company will not be liable to Executive under this
Section 7 for any legal or other expenses subsequently incurred by Executive in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Executive shall have the right to employ his
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Executive, unless (A) the employment of
counsel by Executive has been authorized by the Company, or (B) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Company. The Company shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Company.

9



--------------------------------------------------------------------------------



 



          (iii) The Company shall not be liable to indemnify Executive under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle in any manner
that would impose any penalty or limitation on Executive without Executive’s
written consent. Neither the Company nor Executive will unreasonably withhold
their consent to any proposed settlement.
          (e) Executive agrees that Executive will reimburse the Company for all
customary and reasonable expenses paid by the Company in defending any civil or
criminal action, suit or proceeding against Executive in the event and only to
the extent that it shall be ultimately determined that Executive is not entitled
to be indemnified by the Company for such expenses under the provisions of
Nevada law (or the laws of the Company’s state of incorporation at the time),
federal securities laws, the Company’s By-laws or this Agreement.
     8. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity which effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-up Payment is to be made. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Section 8(a), if
it shall be determined that Executive is entitled to a Gross-Up Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is less than 5% of the portion of the Payments that
would be treated as “parachute payments” under Section 280G of the Code, then
the amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be
made to Executive. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payments under Section 8, unless
an alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced.

10



--------------------------------------------------------------------------------



 



          If the reduction of the amounts payable hereunder would not result in
a reduction of the Payments to the Safe Harbor Cap, no amounts payable under
this Agreement shall be reduced pursuant to this provision.
          (b) Subject to the provisions of Section 8(a), all determinations
required to be made under this Section 8(b), including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment, the reduction
of the Payments to the Safe Harbor Cap and the assumptions to be utilized in
arriving at such determinations, shall be made by the public accounting firm
that is retained by the Company as of the date immediately prior to the Change
in Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
Executive may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder. The Gross-up Payment under this Section 8
with respect to any Payments shall be made no later than thirty (30) days
following such Payment. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall furnish Executive with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect. The Determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that the Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Executive shall cooperate, to the extent his
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

11



--------------------------------------------------------------------------------



 



     9. Assignment. This Agreement is personal to Executive and Executive may
not assign or delegate any of his rights or obligations hereunder. Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the respective parties hereto, their heirs, executors, administrators,
successors and assigns.
     10. Waiver. Neither any failure nor any delay by any party in exercising
any right, power or privilege under this Agreement or any of the documents
referred to in this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in a written document signed by the other party, (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.
     11. Notices. Any and all notices required or permitted to be given under
this Agreement will be sufficient and deemed effective three (3) days following
deposit in the United States mail if furnished in writing and sent by certified
mail to Executive at:
FindWhat.com
5220 Summerlin Commons Blvd., Suite 500
Fort Myers, FL 33907
with a copy to:
James J. Chester
Chester, Willcox & Saxbe LLP
65 E. State Street, Suite 1000
Columbus, Ohio 43215
and to the Company at:
FindWhat.com
5220 Summerlin Commons Blvd., Suite 500
Fort Myers, FL 33907
Attention: Chief Executive Officer

12



--------------------------------------------------------------------------------



 



with a copy to:
Philip S. Stamatakos, Esq.
Baker & McKenzie
130 East Randolph Drive
Chicago, Illinois 60601
or such subsequent addresses as one party may designate in writing to the other
parties.
     12. Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Florida.
     13. Amendment. This Agreement may be amended in any and every respect only
by agreement in writing executed by both parties hereto.
     14. Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in construing any provision hereof.
     15. Entire Agreement. With the exception of the Confidentiality, Assignment
and Noncompetition Agreement, dated February 1, 2004, and any stock option
agreements between Executive and the Company, this Agreement terminates, cancels
and supersedes all previous employment or other agreements relating to the
employment of Executive with the Company or any predecessor, written or oral,
and this Agreement contains the entire understanding of the parties with respect
to the subject matter of this Agreement. This Agreement was fully reviewed and
negotiated on behalf of each party and shall not be construed against the
interest of either party as the drafter of this Agreement. EMPLOYEE ACKNOWLEDGES
THAT, BEFORE SIGNING THIS AGREEMENT, HE HAS READ THE ENTIRE AGREEMENT AND HAS
THIS DAY RECEIVED A COPY HEREOF.
     16. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement or parts thereof.
     17. Survival. The last sentence of Section 3, Sections 6, 7 and 8 of this
Agreement and this Section 17 shall survive any termination or expiration of
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

         
 
  EXECUTIVE:    
 
  /s/ John B. Pisaris    
 
 
 
John B. Pisaris    

13



--------------------------------------------------------------------------------



 



                  FINDWHAT.COM    
 
           
 
  By:   /s/ Phillip R. Thune    
 
   
 
Phillip R. Thune    
 
  Its:   Chief Operating Officer and    
 
      Chief Financial Officer    

14